Citation Nr: 9927967	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  95-37 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA 
benefits in the stated amount of $22,526.00.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from May 1951 to December 
1952.  The veteran died on April [redacted], 1982.  The 
appellant is the veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1995 decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied a waiver of overpayment of 
$22,526.00.  


FINDINGS OF FACT

1. The overpayment, in the amount of $22,526.00, did not 
result from fraud, misrepresentation, or bad faith on the 
part of the veteran.

2. The overpayment was the sole fault of the appellant.

3. Undue hardship would not result from recovery of the 
overpayment.  

4. Failure to recover the overpayment would result in unjust 
enrichment of the appellant at the expense of the 
government.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA benefits in the 
amount of $22,526.00 is not precluded by equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

By decision in February 1983, the RO granted the appellant's 
claim for death pension, effective from April 1, 1982.  

Enclosed with the decision was VA Form 21-8767, which advised 
the appellant that she was required to notify the VA 
immediately of any changes in her income, and that failure to 
promptly inform the VA of such changes would result in the 
creation of an overpayment of benefits that would be subject 
to recovery.  That attachment also provided clear notice of 
the relationship of VA pension to income and advised that in 
reporting income, all income from any source was to be 
reported and that VA would compute any amount that did not 
count.  A VA Form 21-8767 was also attached to amended award 
letter of January 1994.  The appellant submitted annual 
income reports (EVRs) in November 1986, October 1987, October 
1988, October 1989, November 1990, October 1991, October 
1992, and November 1993.  Each of these forms requested that 
she provide information about all income.  On each form the 
appellant reported that she had no income from any source.  
These forms contained a statement indicated that the 
information collected was necessary to determine maximum 
benefits provided under the law. 

In June 1994, the RO proposed to stop payments effective 
February 1, 1990, due to receipt of retirement income and a 
sizable unearned income in 1990, which the appellant did not 
report.  The RO stated that the appellant received retirement 
income and income from several bank accounts. 

In a statement received in December 1994, the appellant 
stated that monies from the bank accounts were in her name, 
but she was only the trustee of such accounts for her 
daughters, and she received no monies from the accounts.  The 
appellant stated that the retirement pension funds began in 
1984 and were terminated in 1991 and her income since 1991 
was $0.00.  In February 1995, the RO denied the appellant's 
request for waiver of her indebtedness.  

In her notice of disagreement, received in April 1995, the 
appellant stated that she had no income at that time and her 
living expenses were being paid by her children.  She stated 
that repaying the debt would be a financial hardship.  

In a statement, received in September 1995, the appellant's 
daughter stated that the bank accounts noted above were hers 
and her sister's, but that the appellant was the trustee.  
The appellant's daughter reported that she and her sister 
received full benefit from these accounts and the interest 
earned, and the appellant received nothing.  


II. Analysis

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. §§ 1.962, 1.963(a) (1998).  However, recovery of an 
overpayment of disability pension benefits may not be waived 
where there is an indication of fraud, misrepresentation, or 
bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  If 
misrepresentation is involved, the misrepresentation must be 
more than non-willful or mere inadvertence.  38 C.F.R. § 
1.962(b).  In making a determination, as to whether equity 
and good conscience prohibit recovery of an overpayment, the 
Board must consider the following:  1) fault of the debtor; 
2) balancing of fault; 3) undue hardship; 4) defeat the 
purpose for which benefits were intended; 5) unjust 
enrichment to the debtor; and 6) changing position to 
one's detriment based on reliance of VA benefits.  38 C.F.R. 
§ 1.965(a) (1998).  The appellant contends, in effect, that 
recovery of the overpayment would result in undue financial 
hardship.

A review of the record reveals that the appellant was 
informed that income from all sources must be reported to VA 
when she was awarded death pension benefits.  She was further 
advised of the consequences of failing to do so.  
Nevertheless, the record shows that she failed to report the 
receipt of retirement income or income from bank accounts in 
all EVRs submitted, as requested.  In her statement in 
December 1994, the appellant admitted that the accounts were 
in her name and she had received the retirement income.  She 
has had ample opportunity to support the assertion that the 
payments were not hers, and this has not been done.  The 
Board notes that, as recipient of VA benefits, the appellant 
had the ultimate responsibility to provide accurate 
information as to her income.  The Board also notes that the 
appellant does not speak or write English well and any 
misrepresentation has not been shown to be willful. 

A VA pension recipient must notify VA of all circumstances 
which will affect her entitlement to receive, or the rate of, 
the benefit being paid.  Such notice must be furnished when 
the recipient acquires knowledge that his or her income has 
changed.  38 C.F.R. § 3.660(a)(1) (1998).  In this case, the 
evidence demonstrates that the appellant had notice of her 
obligation to report to VA income from all sources, but 
failed to do so.  Her failure to report her income to VA was 
the direct cause of the overpayment.  Therefore, the fault of 
the overpayment is on the appellant, with no apparent fault 
by VA.  The Board notes appellant's statements that recovery 
of this debt would result in undue hardship.  However, the RO 
has requested information as to the appellant's expenses and 
complete information has not been provided.  The Board finds 
the evidence preponderates against a finding of undue 
hardship.  VA death pension is intended to compensate the 
difference between actual income and a standard established 
by VA.  As the appellant received benefits which compensated 
for more than this difference, recovery would not defeat the 
intended purpose of the benefit, but would result in unjust 
enrichment of the appellant.  There is no contention by the 
appellant that she changed her position with regard to some 
other benefit in reliance of VA pension benefits.  As equity 
and good conscience do not require a waiver of overpayment, 
such is denied.  


ORDER

Entitlement to waiver of the recovery of an overpayment of VA 
benefits in the  stated amount of $22,526.00 is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

